McGregor, J.
Defendant was arraigned and charged, on March 16, 1972, with rape and armed robbery, MCLA 750.520; MSA 28.788, MCLA 750.529; MSA 28.797, he pleaded guilty to a charge of assault with intent to rape, MCLA 750.85; MSA 28.280, on April 6, 1972, and was sentenced on April 20, 1972, to a term of 5 to 10 years.
On appeal, defendant raises five issues, four of which deal with the acceptance of defendant’s plea; the final issue concerns the sentence. Defendant maintains that his guilty plea should not have been accepted because the trial court did not adequately advise him of his right to confront his accusers and of his right to a trial without jury.
The statement which most closely approximates an attempt to advise the defendant of his right to confront his accusers was as follows:
"The Court: Do you also understand that if you had a trial you would have certain rights at that trial. For instance you have a right to have your lawyer with you. He could assist you throughout the trial and he could question witnesses for you. He could subpoena witnesses in your behalf.
"He could make legal arguments for you and argue your case to the jury and give you advice and help in a lot of other ways. Do you understand that?
"Defendant: Yes, sir.”
*701This language is comparable to advice given by the same judge which was held to be insufficient in People v Purdy, 46 Mich App 630, 632; 208 NW2d 581 (1973).
This Court has held the above language insufficient to inform a defendant of his right to confront his accusers. People v D’Argis, 44 Mich App 186; 205 NW2d 19 (1972).
Because of our decision, a new trial will be required in this case. We feel assured that, if any of the other alleged errors were committed in the previous trial, they will not be repeated upon retrial of the case.
Reversed and remanded for new trial.
T. M. Burns, J., concurred.